DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third rotor section (claims 4, 18) and third stator section (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 6 is objected to because of the following informalities:  for the second line of claim 6, the term “second rotor section” should be corrected to “second stator section” for comprehension of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionel (US Patent Application Pub. No.: US 2008/0224558 A1).
For claim 1, Ionel discloses the claimed invention comprising: a rotor comprising first and second rotor sections (reference numerals 300, 305, see figure 11) and a 
For claim 2, Ionel already discloses multiple configurations of asymmetry between the air holes (reference numerals 230, 250, 280) which would enable a person of ordinary skill to have asymmetry in the magnetic field caused only by the air holes (see figures 8-10), i.e. the asymmetry of the magnetic field in the first and second rotor sections is caused by asymmetry in air holes only.  
For claim 3, Ionel already discloses multiple configurations of asymmetry between the magnet pockets (reference numeral 345) where air barriers are disposed (see figures 14, 15) which would enable a person of ordinary skill to have asymmetry in the magnetic field caused only by the air barriers (see figures 15, 16), i.e. the asymmetry of the magnetic field in the first and second rotor sections is caused by asymmetry in air barriers only.  

For claim 5, Ionel discloses the third rotor section comprising for each magnet a respective air hole or air barrier (reference numerals 230, 250, 280, figure 10) that is asymmetric about a respective d-axis (see figure 32); wherein each air hole or air barrier results in an asymmetric magnetic field for the respective magnet (caused by structure of air hole or barrier 230, 250, 280, see figures 10, 32), and during operation, the asymmetry of the magnetic fields of the third rotor section (from asymmetry of the first, second, and third rotor section, see figure 32) causes a ripple in the torque that at least partially counters a ripple of the asymmetry of the magnetic fields of the first rotor section and/or the second rotor section (see figures 11, 32, 33).  

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolomeitsev (US Patent No.: 5668430).
For claim 6, Kolomeitsev discloses the claimed invention comprising: a first stator section (reference numeral 24a) and a second rotor section (reference numeral 24b) and a series of coils (reference numeral 22, see figures 1-3), the first stator section (reference numeral 24a) comprising: a series of winding openings (between teeth 20, figure 2), each winding opening configured to receive wire to form one of the series of coils (reference numeral 22) wrapped around a tooth (reference numeral 20) of the first stator section (see figures 1, 2); each tooth (reference numeral 20) of the first stator section (reference numeral 24a) providing a first stator magnetic field (figures 1, 2); the second stator section (reference numeral 24b) comprising: a series of winding openings (between teeth 20, figure 3), each winding opening configured to receive wire to form one of the series of coils (reference numeral 22) wrapped around a tooth (reference numeral 20) of the second stator section (reference numeral 24b, see figure 3); each tooth (reference numeral 20) of the second stator section (reference numeral 24b) providing a second stator magnetic field (figures 1, 3); wherein the first stator section (reference numeral 24a) is positioned in series with the second stator section (reference numeral 24b) with the teeth of the first stator section corresponding to the teeth of the second stator section (see figures 1-3) and the coil (reference numeral 22) for each tooth is made by winding conductor around a tooth of the first stator section and the corresponding tooth of the second stator section (see figures 1-3), and during operation, the first stator magnetic field causes a first ripple in the torque that at least partially 
For claim 7, Kolomeitsev discloses the tooth (reference numeral 20) of the first stator (see figure 2) comprises a first tooth head (see figure 2), and the first tooth head has a first tooth head shape (reference numeral 20, see figure 2), the tooth (reference numeral 20) of the second stator section (figure 3) comprises a second tooth head (see figure 3), and the second tooth head has a second tooth head shape (reference numeral 20, see figure 3), the first and second tooth heads being different from one another (see figures 2, 3), and a difference between the first and second torque ripples is related to a difference in the first and second tooth head shapes (see figures 2, 3).  
For claim 8, Kolomeitsev discloses the first tooth head shape (reference numeral 20, figure 2) and the second tooth head shape (reference numeral 20, figure 3) differ in an edge-to-edge width (see figures 2-6).  
For claim 9, Kolomeitsev discloses the first tooth head (reference numeral 20, figure 2) having a face that comprises one or more facets (see figure 2) and the second tooth had (see figure 3, reference numeral 20) has a face that comprises one or more facets that correspond to the one or more facets of the first tooth head (see figures 2, 3), and the first tooth head shape and the second tooth head shape differ in a surface area of a facet of the first tooth head and a corresponding facet of the second tooth head (see figures 2-6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolomeitsev as applied to claim 6 above, and further in view of Leonardi et al. (US Patent Application Pub. No.: US 2017/0229933 A1).
For claim 10, Kolomeitsev discloses the claimed invention except for a third stator section; the third stator section comprising: a series of winding openings, each winding opening configured to receive wire to form one of the series of coils wrapped around a tooth of the third stator section; each tooth of the third stator; providing a third stator magnetic field wherein the third stator section is positioned in series with the first and second stator sections with the teeth of the third stator section corresponding to the teeth of the first and second stator sections and the coil for each tooth is made by winding conductor around a tooth of the first stator section and the corresponding tooth of the second stator section, and the corresponding tooth of the third stator section.  Having a third stator section positioned with the first and second stator sections would merely involve providing another stator section such as taught by Leonardi et al. which disclose a third stator section (see figures 7, 8, reference numeral 41), which also disclose the winding openings (reference numeral 45) provided between the teeth (reference numeral 43, see figures 7, 8) which would provide a third stator magnetic 
For claim 11, Kolomeitsev in view of Leonardi et al. disclose the claimed invention except for the third stator magnetic field causing a ripple in the torque that at least partially counters a ripple in the torque that is caused by first stator magnetic field and/or the second stator magnetic field.  Leonardi et al. already disclose the third stator section (reference numeral 41, see figures 7, 8) which produces the third stator magnetic field, and when combined with the asymmetric configuration of the first and second stator sections of Kolomeitsev in view of Leonardi et al. this would counter a ripple in the torque that is caused by first stator magnetic field and/or the second stator magnetic field.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the third stator magnetic field as disclosed by Leonardi et al. for countering the ripple caused by the first stator magnetic field and/or the second stator magnetic field of Kolomeitsev in view of Leonardi et al. for predictably providing desirable configuration for facilitating the torque characteristics of the device.  

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionel (US Patent Application Pub. No.: US 2008/0224558 A1) in view of Kolomeitsev (US Patent No.: 5668430).
For claim 12, Ionel discloses the claimed invention comprising: a rotor (figure 11) comprising first and second rotor sections (reference numerals 300, 305, see figure 11) and a series of magnets (to be placed in magnet slots 55, see figure 9, and also paragraph [0056]); and a motor stator (reference numeral 15, figures 6, 7), wherein, the first rotor section comprising: a series of magnet pockets (reference numeral 55) proximate an outer edge of the first rotor section (see figures 9, 11) and configured to receive respective magnets to magnetically interact with a series of coils located in a stator (reference numeral 15, figure 7) and distributed around the first rotor section to effect relative rotation of the rotor and stator upon energization of the coils during operation (figures 7, 11, also paragraph [0055], flow of electrical current); each of the magnets having a respective d-axis extending through the magnet and the outer edge of the first rotor section (each V-shaped pocket 55 can be considered to have a d-axis extending through, figure 9); the first rotor section comprising for each magnet a respective air hole or air barrier (reference numerals 230, 260, 280) that is asymmetric about a respective d-axis (see figure 9); wherein each air hole or air barrier results in an asymmetric magnetic field for the respective magnet (see figure 9); the second rotor section (multiple rotor sections, reference numeral 300, 305, figure 11) comprising: a series of magnet pockets (reference numeral 55) proximate an outer edge of the second rotor section (see figures 9, 11) and configured to receive respective magnets to magnetically interact with a series of coils located in a stator (reference numeral 15, 
Kolomeitsev discloses the motor stator comprising first and second stator sections (reference numerals 24a, 24b) and a series of coils (reference numeral 22, see figures 1-3); the first stator section (reference numeral 24a) comprising: a series of winding openings (between teeth 20, figure 2), each winding opening configured to receive wire to form one of the series of coils (reference numeral 22) wrapped around a tooth (reference numeral 20) of the first stator section (reference numeral 24a); each tooth (reference numeral 20) of the first stator section (reference numeral 24a) providing a first stator magnetic field (figures 1, 2); the second stator section (reference numeral 24b) comprising: a series of winding openings (between teeth 20, figure 3), each winding opening configured to receive wire to form one of the series of coils (reference numeral 22) wrapped around a tooth (reference numeral 20) of the second stator section (reference numeral 24b, see figure 3); each tooth (reference numeral 20) of the second stator section (reference numeral 24b) providing a second stator magnetic field (figures 1, 3); wherein the first stator section (reference numeral 24a) is positioned in series with the second stator section (reference numeral 24b) with the teeth of the first stator section corresponding to the teeth of the second stator section (see figures 1-3) and the coil (reference numeral 22) for each tooth is made by winding conductor around a tooth of the first stator section and the corresponding tooth of the second stator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second stator sections as disclosed by Kolomeitsev for the motor stator of Ionel for predictably providing desirable configuration for facilitating the proper functioning of the claimed invention.  
For claim 13, Ionel in view of Kolomeitsev disclose the claimed invention except for the tooth of the first stator comprising a first tooth head, and the first tooth head has a first tooth head shape, the tooth of the second stator section comprises a second tooth head, and the second tooth head has a second tooth head shape, the first and second tooth heads being different from one another, and a difference between the first and second torque ripples is related to a difference in the first and second tooth head shapes.  Kolomeitsev discloses the tooth (reference numeral 20) of the first stator (see figure 2) comprises a first tooth head (see figure 2), and the first tooth head has a first tooth head shape (reference numeral 20, see figure 2), the tooth (reference numeral 20) of the second stator section (figure 3) comprises a second tooth head (see figure 3), and the second tooth head has a second tooth head shape (reference numeral 20, see figure 3), the first and second tooth heads being different from one another (see figures 2, 3), and a difference between the first and second torque ripples is related to a difference in the first and second tooth head shapes (see figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
For claim 14, Ionel in view of Kolomeitsev disclose the claimed invention except for the first tooth head shape and the second tooth head shape differing in an edge-to-edge width.  Kolomeitsev discloses the first tooth head shape (reference numeral 20, figure 2) and the second tooth head shape (reference numeral 20, figure 3) differ in an edge-to-edge width (see figures 2-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different first and second tooth head shapes as disclosed by Kolomeitsev for the first and second tooth of Ionel in view of Kolomeitsev for predictably providing desirable configuration for facilitating the proper functioning of the claimed invention.  
For claim 15, Ionel in view of Kolomeitsev disclose the claimed invention except for the first tooth head having a face that comprises one or more facets and the second tooth had has a face that comprises one or more facets that correspond to the one or more facets of the first tooth head, and the first tooth head shape and the second tooth head shape differ in a surface area of a facet of the first tooth head and a corresponding facet of the second tooth head.  Kolomeitsev discloses the first tooth head (reference numeral 20, figure 2) having a face that comprises one or more facets (see figure 2) and the second tooth had (see figure 3, reference numeral 20) has a face that comprises one or more facets that correspond to the one or more facets of the first tooth head (see figures 2, 3), and the first tooth head shape and the second tooth head shape differ in a 
For claim 16, Ionel already discloses multiple configurations of asymmetry between the air holes (reference numerals 230, 250, 280) which would enable a person of ordinary skill to have asymmetry in the magnetic field caused only by the air holes (see figures 8-10), i.e. the asymmetry of the magnetic field in the first and second rotor sections is caused by asymmetry in air holes only.  
For claim 17, Ionel already discloses multiple configurations of asymmetry between the magnet pockets (reference numeral 345) where air barriers are disposed (see figures 14, 15) which would enable a person of ordinary skill to have asymmetry in the magnetic field caused only by the air barriers (see figures 15, 16), i.e. the asymmetry of the magnetic field in the first and second rotor sections is caused by asymmetry in air barriers only.  
For claim 18, Ionel discloses a third rotor section (see figure 32, multiple rotors 530, 535, 540, 545), the third rotor section comprising: a series of magnet pockets (reference numeral 55) proximate an outer edge of the third rotor section and configured to receive respective magnets (see paragraph [0056]) to magnetically interact with a series of coils located in a stator (reference numeral 15, figure 7) and distributed around the third rotor section to effect relative rotation of the rotor and stator upon energization 
For claim 19, Ionel discloses the third rotor section comprising for each magnet a respective air hole or air barrier (reference numerals 230, 250, 280, figure 10) that is asymmetric about a respective d-axis (see figure 32); wherein each air hole or air barrier results in an asymmetric magnetic field for the respective magnet (caused by structure of air hole or barrier 230, 250, 280, see figures 10, 32), and during operation, the asymmetry of the magnetic fields of the third rotor section (from asymmetry of the first, second, and third rotor section, see figure 32) causes a ripple in the torque that at least partially counters a ripple of the asymmetry of the magnetic fields of the first rotor section and/or the second rotor section (see figures 11, 32, 33).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor/stator configurations: US 20100026128 A1 (Ionel; Dan M.), US 20110031843 A1 (Liang; Feng et al.), US 10547222 B2 (Saito; Yasuyuki et al.), US 10797546 B2 (Lee; Seong Taek), US 10355537 B2 (Zhu; Leyi et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834